Citation Nr: 1732347	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-24 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for pleural plaques due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to May 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in March 2017, at a travel board hearing in St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the travel board hearing, the Veteran stated that his pleural plaques disability has gotten worse since his last VA examination. (See Board hearing transcript page 7). The last VA examination on record was conducted in January 2014. Based on the Veteran's statements that his pleural plaques due to asbestos exposure have gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA respiratory examination in regard to the claim for an increased rating for pleural plaques due to asbestos exposure. The examiner is requested to assess the current severity and all symptoms related to the Veteran's pleural plaques due to asbestos exposure. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to an increased rating for pleural plaques due to asbestos exposure. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




